     Case 2:18-cv-00767-KJM-JDP Document 39 Filed 04/09/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEANDRO LEONEL GONZALEZ                           Case No. 2:18-cv-00767-KJM-JDP (PC)
      CASTILLO,
12                                                      ORDER GRANTING PLAINTIFF’S MOTION
                         Plaintiff,                     TO SET A SETTLEMENT CONFERENCE
13                                                      AND VACATING DEADLINE FOR FILING
                v.                                      DISPOSITIVE MOTIONS
14
      E. OCHOA,                                         ECF No. 37
15
                         Defendant.
16

17
            Plaintiff has filed a motion that request the court set a settlement conference. ECF No. 37.
18
     The court agrees that this case will likely benefit from a settlement conference. Accordingly,
19
     plaintiff’s motion will be granted and this case will be referred to Magistrate Judge Dennis M.
20
     Cota to conduct a settlement conference on June 3, 2021 at 9:30 a.m.
21
            The settlement conference will be conducted via Zoom videoconferencing software.1 At
22
     least thirty days prior to the settlement conference, defense counsel shall provide Judge Cota’s
23
     Courtroom Deputy the email contact information for all of the parties that will be appearing at the
24
     settlement conference.2 All appearing parties, with the exception of plaintiff, will be notified via
25
     email of the meeting information prior to the settlement conference. Plaintiff’s attendance will be
26
            1
27             At the time of this writing, the courthouse is closed to the public. The time or location of
     this conference will be updated if circumstances dictate.
28           2
               The contact information should be submitted via email to cpine@caed.uscourts.gov.
                                                         1
     Case 2:18-cv-00767-KJM-JDP Document 39 Filed 04/09/21 Page 2 of 3


 1   secured through the litigation coordinator at plaintiff’s institution.

 2           At least seven days prior to the conference, the parties shall submit to the settlement judge

 3   a confidential settlement conference statement. The parties’ confidential settlement conference

 4   statements shall include the following: (a) names and locations of the parties; (b) a short

 5   statement of the facts and alleged damages; (c) a short procedural history; (d) an analysis of the

 6   risk of liability, including a discussion of the efforts made to investigate the allegations; and (e) a

 7   discussion of the efforts that have been made to settle the case. Defendant shall e-mail the

 8   settlement conference statement to Magistrate Judge Dennis M. Cota at

 9   dmcorders@caed.uscourts.gov. Plaintiff shall place his settlement conference statement in the

10   U.S. mail addressed to United States Magistrate Judge Dennis M. Cota, Redding Federal

11   Courthouse, 2986 Bechelli Lane, Redding, CA 96002. Plaintiff shall mail his settlement

12   conference statement so that it is received by the court at least seven days before the settlement

13   conference.

14           In accordance with the above, it is hereby ORDERED that:

15           1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota on

16   June 3, 2021 at 9:30 a.m.

17           2. At least thirty days prior to the settlement conference, the parties shall provide Judge

18   Cota’s Courtroom Deputy the email contact information for all of the parties that will be

19   appearing at the settlement conference.

20           3. At least seven days prior to the settlement conference, each party shall submit a
21   confidential settlement conference statement, as described above, to Magistrate Judge Dennis M.

22   Cota.

23           4. If a settlement is reached prior to the settlement conference, the parties shall file a

24   Notice of Settlement in accordance with Local Rule 160.

25           5. The parties remain obligated to keep the court informed of their current addresses at all

26   times during the stay and while the action is pending. Any change of address must be reported
27   promptly to the court in a separate document captioned for this case and entitled “Notice of

28   Change of Address.” See E.D. Cal. L.R. 182(f).
                                                         2
     Case 2:18-cv-00767-KJM-JDP Document 39 Filed 04/09/21 Page 3 of 3


 1            6. The June 24, 2021 deadline for filing dispositive motions is vacated. See ECF No. 28.

 2   If a settlement is not reached at the settlement conference, the court will set a new deadline for

 3   filing dispositive motions.

 4
     IT IS SO ORDERED.
 5

 6
     Dated:      April 8, 2021
 7                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
